Case 4:20-cv-10076-JLK Document 40 Entered on FLSD Docket 08/03/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                              CASE NO.: 4:20-cv-10076-JLK/BECERRA


 KEY WEST BAR PILOTS ASSOCIATION,

        Plaintiff,

 v.

 R. JOYCE GRIFFIN, in her official capacity as
 SUPERVISOR OF ELECTIONS FOR MONROE
 COUNTY, FLORIDA; the CITY OF KEY WEST,
 FLORIDA, a municipal corporation of the State of
 Florida; and KEY WEST COMMITTEE FOR SAFER,
 CLEANER SHIPS, INC., a Florida non-profit
 corporation,

       Defendants.
 ___________________________________/

                          DEFENDANT KEY WEST COMMITTEE’S
                           MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56, Fed. R. Civ. P, Defendant Key West Committee for Safer, Cleaner

 Ships, Inc. (the “Committee”) hereby moves for summary judgment on all claims asserted in

 Plaintiffs’ Second Amended Complaint (the “Complaint”). As the accompanying memorandum of

 law demonstrates, four (4) independent but interrelated reasons warrant entry of summary

 judgment in favor of the Committee:

        1.      Plaintiffs lack the constitutionally required Article III standing needed to prosecute

 the asserted claims and, therefore, this Court is without subject matter jurisdiction under Rule

 12(b)(1), Fed. R. Civ. P.;



                                                       1
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www.homerbonner.com
Case 4:20-cv-10076-JLK Document 40 Entered on FLSD Docket 08/03/2020 Page 2 of 4



        2.      The pre-election claims asserted by Plaintiffs are not ripe for review and amount to

 a constitutionally inappropriate request for an advisory opinion on a matter that in the first instance

 is for Key West voters to decide;

        3.      Considerations of federalism, respect for voter choice, and limitations on this

 Court’s discretionary supplemental jurisdiction under 28 USC §1367(c) strongly militate in favor

 of this Court abstaining from deciding federal constitutional issues and, instead, allowing State

 courts to decide supposedly dispositive Florida law issues assuming the three (3) Charter

 amendments receive Key West voter approval; and,

        4.      There is no exigency requiring this Court to act on an expedited time frame since

 the Committee has agreed to post a bond to cover the cost of an additional ballot mailing if that is

 even necessary; moreover, in the event any of the proposed charter amendments receive Key West

 voter approval, a post-election court of appropriate jurisdiction could, upon a proper showing, stay

 enforcement of the challenged Charter amendment(s) pending a trial on the merits.

                                   Local Rule 7.1(a)(3) Certification

        Pursuant to Local Rule 7.1(a)(3), undersigned counsel for the Committee has sought to

 confer with all parties or non-parties who may be affected by the relief sought in the above-

 discussed motion for summary judgment in a good faith effort to resolve the issues raised in that

 motion for summary judgment. Counsel for Plaintiffs has responded that the issues cannot be so

 resolved. Counsel for the co-defendants were attempted to be contacted, albeit after 5:00 p.m.,

 and they have not communicated their position at this time.




                                                       2
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www.homerbonner.com
Case 4:20-cv-10076-JLK Document 40 Entered on FLSD Docket 08/03/2020 Page 3 of 4



 Date: August 3, 2020

 Respectfully submitted,

 /s/ Peter W. Homer
 Peter W. Homer, Esq.
 HOMER BONNER JACOBS & ORTIZ, P.A.
 Fla. Bar No. 291250
 1441 Brickell Avenue
 1200 Four Seasons Tower Suite
 Miami, FL 33131
 (305) 350-5100
 fax (305) 372-2738
 phomer@homerbonner.com

 /s/ Matthew Farmer
 Matthew P. Farmer, Esq.
 FARMER & FITZGERALD, P.A.
 Fla. Bar No. 0793469
 400 N. Tampa St., Suite 2840
 Tampa, FL 33602
 (813) 228-0095
 fax (813) 224-0269
 MattFarmer1@aol.com
 Counsel for Defendant Key West
 Committee for Safer, Cleaner Ships, Inc.




                                                      3
                                 HomeR BonneR Jacobs Ortiz, P.A.
                     1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                    305 350 5100 | www.homerbonner.com
Case 4:20-cv-10076-JLK Document 40 Entered on FLSD Docket 08/03/2020 Page 4 of 4



                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 3rd day of August 2020, a true and correct copy of the

   foregoing KEY WEST COMMITTEE’S MOTION FOR SUMMARY JUDGMENT was filed

   electronically via the CM/ECF system, which will send a notice of electronic filing on the 3rd

   day of August 2020, to the following counsel of record:

   Bart Smith, Esq.
   Bart@SmithHawks.com

   Christopher Deem, Esq.
   Chris@SmithHawks.com

   Ashley Sybesma, Esq.
   Ashley@SmithHawks.com
   Nicola Pappas, Esq.
   Nikki@SmithHawks.com

   Robert Shillinger, Esq.
   Shillinger-Bob@monroecounty-fl.gov

   Peter Morris, Esq.
   Morris-Peter@monroecounty-fl.gov

   Patricia Eables, Esq.
   Eables-Patricia@monroecounty-fl.gov

   Charles Jonathan Benner, Esq.
   jbenner@thompsoncoburn.com

   Bruce Rogow, Esq.
   brogow@rogowlaw.com

   Tara Campion, Esq.
   tcampion@rogowlaw.com

   Shawn Smith, Esq.
   sdsmith@cityofkeywest-fl.gov


                                                                    By: s/ Peter W. Homer

                                                      4
                                 HomeR BonneR Jacobs Ortiz, P.A.
                     1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                    305 350 5100 | www.homerbonner.com
